Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-20-00234-CV

                                   Kyle BRATTON,
                                       Appellant
                                           v.
                    HOLT TEXAS, LTD d/b/a Holt CAT and d/b/a Sitech-Tejas,
                                       Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI05583
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 14, 2020

MOTION GRANTED; DISMISSED FOR WANT OF JURISDICTION

           Appellant Kyle Bratton filed a notice of appeal on April 29, 2020, ninety-two days after

the judgment was signed on January 28, 2020. See TEX. R. APP. P. 26.1(a). 1 Appellant did not

file a motion for extension of time with his notice of appeal. See TEX. R. APP. P. 26.3. On August

17, 2020, we ordered Appellant to show cause why his appeal should not be dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).




1
 Because Appellant timely filed a motion to reconsider, his appeal was due to be perfected by April 27. See TEX. R.
APP. P. 26.1(a).
                                                                                       04-20-00234-CV


In his response, Appellant explained why his notice of appeal was late, and we reinstated the

appellate timetable.

       The same day, Appellee filed a reply to Appellant’s response and objected to the validity

of Appellant’s response. Appellee argued that Appellant’s explanation that he was waiting to file

his notice of appeal until after the trial court ruled on his motion for rehearing was not a reasonable

explanation. See TEX. R. APP. P. 10.5(b); Allen v. Hinze, No. 02-13-00466-CV, 2014 WL 787867,

*1–2 (Tex. App.—Fort Worth, Feb. 27, 2014, no pet.) (per curiam) (mem. op.) (quoting Hone v.

Hanafin, 104 S.W.3d 884, 886 (Tex. 2003)). Appellee moved this court to reconsider its decision,

and we requested a response from Appellant.

       In his September 21, 2020 response, Appellant argued that his confusion—related to

schedule and rule changes for trial courts since the COVID-19 pandemic began—caused him to

miss the deadline. See, e.g., Twenty-First Emergency Order Regarding the COVID-19 State of

Disaster, Misc. Docket No. 20-9091 (Tex. July 31, 2020). But in his August 27, 2020 response to

our show cause order, Appellant stated he did not file his notice of appeal because “Counsel was

waiting for the hearing and ruling on the Motion for Rehearing because, if granted, an appeal

would not be necessary.” And in his September 21, 2020 response, Appellant again acknowledged

that “Counsel was waiting for the hearing to commence and knowing that a ruling on the Motion

for Rehearing because, if granted, an appeal would not be necessary and would be entirely

premature.”

       “An explanation that shows a conscious or strategic decision to wait to file a notice of

appeal—such as waiting on the trial court to rule on a post-judgment motion—is not a reasonable

explanation for an extension under appellate rule 26.3.” In re Marriage of Mendoza, No. 07-19-

00336-CV, 2019 WL 5539625, at *1 (Tex. App.—Amarillo Oct. 25, 2019, no pet.) (mem. op.);

accord Allen v. Hinze, No. 02-13-00466-CV, 2014 WL 787867, at *2 (Tex. App.—Fort Worth


                                                 -2-
                                                                                      04-20-00234-CV


Feb. 27, 2014, no pet.) (mem. op.) (concluding the appellant’s explanation was unreasonable

because “her explanation suggest[ed] that she was aware of the deadline but consciously chose to

ignore it”); JJW Dev., LLC v. Strand Sys. Eng’g, Inc., No. 05-10-01359-CV, 2010 WL 4705824,

at *1 (Tex. App.—Dallas Nov. 22, 2010, no pet.) (mem. op.) (concluding that the appellants’

explanation was unreasonable because “appellants explain[ed] in their motion that they did not

timely file their notice of appeal because they were awaiting the trial court’s reconsideration of the

dismissal”); Green v. Cypress Fairbanks Med. Ctr. Hosp., No. 04-01-00434-CV, 2001 WL
1665106, at *1 (Tex. App.—San Antonio Dec. 31, 2001, no pet.) (mem. op.) (dismissing an appeal

for want of jurisdiction because “Appellant intentionally chose to delay the filing of her notice of

appeal until the trial court disposed of her motion for new trial [and thus her] choice was not a

result of ‘inadvertence, mistake, or mischance’”).

        Appellant’s explanation that he decided to wait for the trial court’s decision on his motion

for rehearing before filing his notice of appeal is not a reasonable explanation. See In re Marriage

of Mendoza, 2019 WL 5539625, at *1; JJW Dev., 2010 WL 4705824, at *1. See generally Hone,
104 S.W.3d at 885 (recognizing that Rule 26.3 invokes Rule 10.5(b)’s reasonable explanation

requirement). Thus, Appellant’s notice of appeal was untimely, and we lack jurisdiction in this

appeal. See TEX. R. APP. P. 26.3; Verburgt, 959 S.W.2d at 616.

        We grant Appellee’s motion to reconsider, and we dismiss this appeal for want of

jurisdiction.

                                                  PER CURIAM




                                                 -3-